Citation Nr: 1219669	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee/leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The Veteran had active service from June 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2004, the Veteran sought to reopen his claims, and in the September 2005 rating decision, the RO declined to reopen the claims.  This decision was affirmed by the Board in June 2010, and following a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), an October 2011 Memorandum Decision reversed the Board's decision and remanded the case for further proceedings consistent with the Memorandum Decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection for a left knee/leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pursuant to the Court's October 2011 Memorandum Decision, the claims for service connection for right knee and left knee/leg disorders are reopened.  

2.  The evidence both in favor and against the claim for service connection for a right knee disorder is in equipoise.




CONCLUSIONS OF LAW

1.  The Memorandum Decision of October 2011 reversed the June 2010 Board decision that determined that new and material evidence had not been received to reopen claims for service connection for right knee and left knee/leg disorders, and the claims are therefore reopened.  38 U.S.C.A. § 7252(a) (West 2002).  

2.  The criteria for the grant of service connection for internal derangement of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Turning first to the issue of whether new and material evidence was received to reopen claims for service connection for right knee and left knee/leg disorders, in the October 2011 Memorandum Decision, the Court reversed the June 2010 Board decision that determined that new and material evidence had not been received to reopen the claims.  In accordance with the Court's decision, the Board finds that the denial of the claims to reopen was not proper, and as such, the claims are reopened.  38 U.S.C.A. § 7252(a) (West 2002).  

As for the issue of entitlement to service connection for a right knee disorder, the Board first notes that before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the Board's decision to grant the claim, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in the process of evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed right knee disorder is related to an injury he sustained during active service.  More specifically, the Veteran contends that his right knee disability resulted when he fell from a telephone pole during service, and his climbing spike punctured his right knee.  

A review of the service treatment records does not reveal any complaint, treatment or diagnosis of any knee problems.  The report of a June 1956 examination prior to separation shows that the Veteran's lower extremities and musculoskeletal system were evaluated as normal.

The post-service treatment records reflect that the Veteran began seeking treatment for right knee problems in 1978 that was described as arising from an "old injury."  A November 1978 right knee x-ray was interpreted to reveal no abnormal findings.  In June 1980, the Veteran sought treatment for pain, swelling, and inflammation in his right knee.  An August 1980 right knee x-ray showed no evidence of fracture, dislocation or degenerative joint disease.  An October 1980 treatment record reflects that the Veteran's right knee joint was evaluated as stabled.  The report of a June 1981 right knee arthrogram shows that the Veteran had a medial meniscus tear.  A September 1981 treatment record noted the Veteran had probable post-traumatic degenerative joint disease in his right knee.  Subsequent treatment records continue to show that the Veteran sought treatment for his right knee disorder.  It is noted that the Veteran also began seeking treatment for a lumbar spine disorder.  One of the subsequent treatment records notes that the Veteran had radicular symptoms in his lower extremities related to his lumbar spine disability.  See the private treatment record dated October 1993 from Dr. K. S. Glass. 

Included in the post-service treatment records are various medical opinions that touch and concern whether the Veteran's current right knee disorder is related to his service.  The first medical opinion comes from a September 1982 private medical statement from Dr. Thomas.  In that letter, Dr. Thomas noted that it could not be stated that the Veteran's right knee disorder was not related to service.  An August 1983 private medical statement from Dr. Gruber shows a positive relationship between the Veteran's right knee disorder and his service based on the reported history given by the Veteran.

The next four medical opinions arise from reports of VA examinations performed in conjunction with the Veteran's claim.  An August 1992 VA examination report indicates that the examiner was unable to provide a conclusive medical opinion at that time because the Veteran's chronic lumbar spine sprain caused severe radicular symptoms to the lower extremities.  In an October 1993 VA examination report, the examiner opined that it was less likely than not that any current right knee disorder was related to any in-service injury.  The October 1993 VA examiner diagnosed chronic pain syndrome because examination revealed no significant right knee abnormalities.

The last VA medical opinion comes from the report of a June 1997 examination.  The VA examiner found that the Veteran's current right knee disorder was not related to service.  The examiner noted that based on a review of the medical evidence, it was unlikely that the Veteran had any internal derangement of the right knee at the time of in-service injury.  The examiner noted that the record did not reflect the typical continuous bridging symptoms since service; rather, the record showed these symptoms did not begin until 20 years after his discharge and after two intervening falls.  The examiner also noted that x-ray reports 20 years after the in-service injury did not reveal any abnormalities.  The examiner opined that it was most likely the Veteran's post-service falls that caused the medial meniscus tear shown in the 1981 arthrogram, and the Veteran's symptoms had been aggravated by his gouty arthritis and chronic back sprain. 

The final medical opinions come from Dr. Glass.  The record contains six of his private medical statements, dated August 1999, April 2000, July 2000, March 2004, January 2005, and March 2012, all of which reflect a positive nexus between the Veteran's current right knee disorder and his in-service injury.  Dr. Glass noted in the April 2000 letter that his conclusion was based on the reported history and fellow service member affidavits confirming he sustained an in-service injury.  He noted in the July 2000 and March 2004 statements that his supporting opinion was based on magnetic resonance imaging (MRI) results from September 2003 and his evaluation of the Veteran.  The January 2005 statement conclusorily states that the Veteran's right knee injury was a direct result of his military service.  

However, in his most recent statement, dated in March 2012, Dr. Glass initially documents his review of pertinent evidence of record, to include the Veteran's history of a fall from a pole, and MRI results that revealed medial meniscal injury.  After setting forth the diagnosis of internal derangement of the right knee, Dr. Glass opined that the acute trauma that the Veteran sustained multiple decades ago was the competent producing cause of his pain and disability that he had regretfully endured later.  He further indicated that he did not believe that this was a trivial situation and was based upon a thorough and complete review of the records and history as provided by the Veteran and VA.  

The record also contains letters from five of the Veteran's fellow servicemen.  In these letters, they describe the Veteran's leg injury in service when he fell from a telephone pole.  One of the servicemen remembered the Veteran limping and unable to drive a jeep or climb a pole after his injury.

In various statements and testimony, the Veteran has reported that he injured his right leg when he fell down a telephone pole and his climbing spike punctured his right knee.  He reported that he was treated for his injuries in service and he was placed on light duty for two weeks after the accident.  The Veteran stated that he has experienced right knee problems since his in-service injury.  He has further stated that he sought treatment for right knee problems once in 1958, but he did not return for subsequent treatment because it did not continue to bother him.  In 1980, he again began to seek treatment for his right knee problems.  See the Veteran's testimony from the August 1980 Board hearing, the September 1982 Board hearing, the June 1989 Board hearing, and the various statements submitted by the Veteran in support of his claim.

In reviewing the evidence of record, there are numerous diagnoses of right knee disability, including internal derangement of the right knee, diagnosed as a torn medial meniscus.  Thus, the threshold requirement of current disability has clearly been met with respect to the Veteran's claim.  

However, while the Veteran and his lay witnesses are certainly competent to relate the right knee complaints the Veteran had during and since service, the Veteran and his lay witnesses are not considered competent to relate those symptoms to as specific diagnosis such as internal derangement of the right knee, especially here, where the etiology of his claimed disability has been the topic of expert debate.  

Thus, in order to establish service connection for the Veteran's internal derangement of the right knee, it will be necessary for the medical evidence to demonstrate that the disorder had its onset during active service.  In this regard, the record now essentially reflects two opinions in favor of the claim and two against.

Turning first to the opinions against the claim, the opinion that is based on the most detailed rationale would be the opinion from the 1997 VA examiner.  In summary, based on the fact that there was an over 20 year gap where there was no documented evidence of medical care of the right knee and normal x-ray findings in the early 1980s, the examiner concluded that it was less likely as not that the Veteran's internal derangement in the right knee was related to his in-service injury.  The examiner also found that the Veteran's right knee problem was more likely related to post-service accidents.

On the other hand, however, the record also now contains a more detailed March 2012 report from Dr. Glass, in which Dr. Glass accepts the Veteran's description of the initial trauma to his knee (in addition to the corroborative statements from his witnesses) and concludes that based on these accounts and the nature of the injury, he believes that the Veteran's internal derangement of the right knee is related to the Veteran's injury during service.  

In comparing the two most probative opinions, the Board first notes that it has several concerns regarding the bases for the 1997 VA examiner's opinion.  More specifically, the examiner essentially relies on the lack of treatment for a lengthy period of time as the basis for denying the claim, and such a rationale was clearly rejected by the Court in the case of Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the reliance on post-service accidents would seem tenuous at best given there is also no contemporaneous treatment records that support this conclusion.  In fact, the Board's review of the record reflects that at most, there is a reported medical history of a post-service injury to the right ankle in 1958 that may have been caused by the giving way of the right knee.  Finally, the lack of documented x-ray evidence of a torn medical meniscus in the late 1970's and early 1980's is also of questionable value given the fact that such disability may not have been detectable in an x-ray.  

As for the opinion in favor of the claim, while the Board recognizes that it is also not artfully written and based primarily on the Veteran's history that is cumulative of prior statements, it is also expressly based on the evaluation of the Veteran, the VA treatment records, and the nature of the disability, and the Board therefore finds that it is entitled to at least as much weight as the 1997 VA examiner's opinion against the claim.

Accordingly, based on the fact that the current evidence against the claim is not any more competent or persuasive than the evidence in favor of the claim, the Board will give the Veteran the benefit of the doubt and conclude that service connection is warranted for the Veteran's currently diagnosed internal derangement of the right knee.  


ORDER

The Memorandum Decision of October 2011 determined that the Board erroneously found that new and material evidence had not been submitted to reopen claims for service connection for right knee and left knee/leg disorders, and the claims are therefore reopened.

Service connection for internal derangement of the right knee is granted.  


REMAND

Turning finally to the claim for service connection for a left knee/leg disorder, the record reflects that there is currently no medical opinion that links any current disability of the left knee/leg and the Veteran's period of active service.  Consequently, the Board finds that this issue should be remanded for an appropriate examination and opinion as to whether any current disorder of the left knee/leg is related to active service.  Moreover, given the fact that the Veteran is now service-connected for a right knee disorder, the examiner should additionally be instructed to alternatively provide an opinion as to whether any current disorder of the left knee/leg was caused or aggravated by the Veteran's service-connected internal derangement of the right knee.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

Since the most recent VA outpatient records in the claims folder are dated in January 2007, arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since January 2007.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since January 2007.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any disorders of the left knee/leg.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disorders of the left knee/leg are related to the Veteran's period of active service.

In the event that the examiner concludes that all current disability of the left knee/leg is not directly related to service, the examiner should additionally determine whether it is at least as likely as not that any current disorder of the left knee/leg was caused or aggravated by the Veteran's service-connected internal derangement of the right knee.  

In providing these opinions, the examiner should acknowledge any statements of continuity of symptomatology or alternative assertion that a disorder of the left knee/leg was caused or aggravated by the Veteran's need to rely on his left knee/leg to compensate for the service-connected injury to his right knee.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the issue remaining on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran and his representative an appropriate amount of time to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


